J.C. PENNEY COMPANY, INC., Appellant,
v.
DILLARD'S, INC., Appellee.
No. 4D09-2222.
District Court of Appeal of Florida, Fourth District.
June 9, 2010.
Adam B. Leichtling, Edward A. Licitra and Jonathan R. Rosenn of Lapin & Leichtling, LLP, Coral Gables, for appellant.
Thomas W. Tierney of Rossway Moore & Taylor, Vero Beach, and Robert A. Kutcher and Nicole S. Tygier of Chopin Wagar Richard & Kutcher, LLP, Metairie, Louisiana, for appellee.
PER CURIAM.
Affirmed.
FARMER, DAMOORGIAN and LEVINE, JJ., concur.
Not final until disposition of timely filed motion for rehearing.